DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-20-21 has been entered.

Amendment
Acknowledgement is made of Amendment filed 10-04-21.
Claim 7 is amended.
Claim 18 is canceled.
Claims 1-6 and 8-17 are withdrawn.

Response to Arguments
Applicant's arguments with respect to claim 7 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 7 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US 4430416), in view of Hashimoto et al. (US20150169111).
Re Claims 7 and 19-20, Goto show and disclose
A laminated structure for use in a method of making a printed circuit board, the laminated structure comprising: 
a photosensitive resin layer (photosensitive resin layer 3, fig. 1); 
a support layer (resin layer 2 under 3, fig. 1) covering one surface of the photosensitive resin layer; and 
a cover layer (substrate layer 1, fig. 1) covering a surface of the support layer, 
wherein the photosensitive resin layer, the support layer, and the cover layer are arranged one over another in the following order: the photosensitive resin layer, the support layer, and the cover layer (3-2-1, fig. 1),
wherein the cover layer comprises at least one of PET (polyethylene terephthalate (PET), [col. 4, line 5]), polypropylene, and polyolefin;
Goto does not disclose
wherein the resin support layer comprises at least one of PET, polypropylene, and polyolefin.
Hashimoto teaches a device wherein

Therefore, it would have been obvious to one having ordinary skill in the art to use PET material for the insulating resin layer for supporting the photosensitive layer (forming a photosensitive layer on both surfaces of an insulating layer 10, [0161]) as taught by Hashimoto in the electronic device of Goto, in order to be able to make better thermal coefficient matching (since both support layer and cover sung the same material of PET) to improve the quality of the printed circuit board for the electronic device; and since using PET material as an insulating resin layer is well-known and common in the art;
After the modification, both the support layer and the cover layer comprises PET.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20160170096 US-20110135891 US-20070227193 US-20180284920 US-20180107112 US-20180074405 US-20180002567 US-20170164473 US-20170139325 US-20170045817 US-20160291471 US-20160246174 US-20160017105 US-20140178814 US-20130076458 US-20120282549 US-20120048594 US-20110033161 US-20100112474 US-20080268374 US-20080213688 US-20080113302 US-20080088813 US-20070292804 US-20070269738 US-20070264601 US-20070212642 US-20050238998 US-20050118750 US-20040023120 US-.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848